Citation Nr: 1433070	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-08 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to January 1972.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection and assigned a 30 percent rating for PTSD.  The Veteran appealed this decision.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In March 2011, the Veteran's treating clinicians at the VA medical center (VAMC) submitted a letter in which they stated "the veteran has been unable to sustain work as an employee due to limited social and occupational functioning related to his PTSD."  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. 

The Board also notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Here, the Veteran essentially contends that his service-connected PTSD is more disabling than currently contemplated by a 30 percent rating, and that his disability warrants at least a 70 percent rating.

In March 2011, the Veteran's treating clinicians at the VA medical center (VAMC) submitted a letter in which they contended that the Veteran was 100 percent disabled due to his PTSD and that he is unable to sustain work due to limited social and occupational functioning.  They also stated that the Veteran has no relationship history, and that his PTSD has significantly impacted his ability to build interpersonal relationships.  As an initial matter, the Board notes that it has determined herein that a claim for a TDIU is part of the pending increased rating claim, and the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, on remand, she should be sent an appropriate notification letter. 

The last examination for compensation and pension purposes the Veteran received was the December 2007 examination to establish service connection for PTSD.  The Veteran was scheduled for a VA examination to take place in August 2013, for which he failed to show.  However, VBMS and VA treatment records indicate that the Veteran currently resides in Panama City, Panama, and has done so since 2011, although VA continues to send the Veteran mail, including the examination notice, to his former address in California.  Especially given the amount of time that has passed since his last VA examination, and the statements in the March 2011 letter of the Veteran's treating clinicians, which indicate a substantial worsening, the Board finds that the Veteran must be scheduled for a new examination, and notice sent to the correct address.  See VA Adjudication Procedure Manual, M21-1 Manual Rewrite, Part III, subpart vi, chapter 8.8 (M21-1MR III.vi.8.8).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist at his address in Panama City, Panama.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain any updated treatment records related to the Veteran's PTSD since he has been living in Panama.  All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Using the Procedures outlined in the M21-1MR, III.vi.8.8., schedule the Veteran for a foreign field examination through the Pittsburgh RO (as he lives in Panama City, Panama).  

Specifically, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected PTSD.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  A multi-axis examination, with a GAF score, should be rendered.  The examiner must also provide an assessment of the Veteran's functional limitations due to PTSD, as they may relate to his ability to function in a work setting and to perform work tasks.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



